Citation Nr: 0016529	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-04 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for post-traumatic stress disorder (PTSD), currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for PTSD and assigned a 10 percent disability rating, 
effective December 29, 1997.  A notice of disagreement (to 
the 10 percent disability rating) was received in June 1998, 
and a statement of the case was issued in July 1998.  The 
veteran's substantive appeal was received in March 1999.  The 
veteran testified at a personal hearing at the RO in March 
1999.


REMAND

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for the 
assignment of a higher evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  With a well-grounded claim arises the statutory 
duty to assist the veteran with the development of the 
evidence.  38 U.S.C.A. § 5107(a).  This duty includes 
adequate VA medical examinations.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).

However, the record suggests that the veteran suffers from 
nonservice-connected psychiatric disability in addition to 
his service-connected PTSD.  In this regard, Board notes that 
in the report of a May 1999 VA examination, the examiner 
commented that symptoms from the veteran's various 
psychiatric disorders were distinguishable.  However, no 
medical insight into the differentiation of pertinent 
symptoms was offered, and it is unclear to what degree the 
veteran's PTSD, alone, contributed to the Global Assessment 
of Functioning (GAF) score of 45 that was reported on the May 
1999 VA examination.  The Board is therefore of the opinion 
that the record as it stands does not allow for equitable 
review of the veteran's appeal. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA and private medical 
records not already in the claims file 
should be made of record.

2.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the current severity of his service-
connected PTSD.  The claims file should 
be made available to the examiner in 
connection with the examination.  All 
clinical findings related to the PTSD 
should be clearly reported and 
distinguished (if possible) from any 
findings due to nonservice-connected 
psychiatric disorder(s).  The examiner 
should report a Global Assessment of 
Functioning (GAF) score and, to the 
extent possible, indicate what GAF score 
would be assigned solely due to the PTSD.  

3. After completion of the above, the 
case should again be reviewed by the RO 
on the basis of the additional evidence.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
thereafter be returned to the Board for 
further review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded 


to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



